Mr. Justice Dibell delivered the opinion of the Court. The only question is whether said amended special plea presented a defense to the action. The plea did not deny that plaintiff was an indorsee of said note for value before maturity, and did not allege any notice to plaintiff of the nature of the consideration for which it was given. The rule governing this case is that where a statute has declared that the illegality of the contract shall make the note void, the note will be void in the hands of an innocent purchaser for value before maturity; but that unless so expressly declared by statute, mere illegality of consideration will be no defense to the note in a suit brought by a bona fide holder thereof to whom it was assigned for value before maturity. Conkling v. Underhill, 3 Scam. 388; Town of Eagle v. Kohn, 84 Ill. 292; Pope v. Hanke, 155 Ill. 617; Estate of Long v. Jones, 69 Ill. App. 615. Our attention has not been called to any statute which makes void a note given for the consideration in said plea alleged. Whether therefore said consideration was illegal or not (which we do not decide) the plea was insufficient. The judgment will be affirmed.